DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 22, 2020, is the national stage entry of PCT/US2019/031359, filed May 8, 2019.  Pursuant to a pre-examination amendment filed October 22, 2020, claims 1-9, 11-16, 18, 19, and 26-30 are pending in the application.  The applicant has cancelled claims 10, 17, and 20-25.  The applicant has added claims 26-30.  The applicant has amended claims 4, 5, 7, and 11.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rattman et al. (US 2002/0084907 A1).
Regarding claim 14, Rattman discloses:
		a detection device ([0023]; FIG. 1) comprising:

a printed circuit board ([0024]; FIG. 1:  22);

an optical chamber assembly connected to the printed circuit board ([0023], [0024], [0029]; Rattman discloses a chamber that houses a photoemitting diode, so that chamber constitutes an “optical chamber”), 

the optical chamber assembly including a plurality of components formed from a first material, a second material, and a third material, the first material, second material, and third material being different ([0024], [0026],  [0027], FIG. 1:  22, 30; FIG. 4:  44; plastic, circuit board, and photoemitting diode comprise three different materials); and

at least one light device for evaluating particles within the air inside the optical chamber assembly ([0026], [0038]; FIG. 1:  28; FIG. 4:  28, 44).

Regarding claim 15, Rattman discloses that the plurality of components includes a first component (FIG. 1:  30), a second component (FIG. 1:  22), and a third component (FIG. 4:  44), the first component being formed from the first material ([0027]), the second component being formed from the second material ([0023]), and the third component being formed from the third material ([0026]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rattman in view of McKenna (US 2012/0229283 A1).
	Regarding claim 16, Rattan discloses that the first material has electrically insulating properties.  ([0027]; Rattan discloses that the chamber assembly is made of plastic, which is an electrically insulating material.) 
Rattan does not disclose that the first material has a high flame rating.
McKenna, in the same field of detection devices, teaches a sensor unit for use in detecting fire and a communication system that incorporates a plurality of sensor units ([0001]), comprising a heat resistant plastic shell ([0010], [0024]) for the benefit of ensuring that the sensor unit can withstand temperatures up to 520 degrees F ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of McKenna with the detection device of Rattman because that would have enabled the device to ensure that the sensor unit can withstand temperatures up  to 520 degrees F.

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rattman in view of and McKenna further in view of Mittleman (US 2016/0071386 A1).
	Regarding claim 19, the above combination does not disclose that the high flame rating is VO or a higher range as defined by UL217.
	Mittleman, in the same field detection devices, teaches a hazard device for detecting smoke ([0002]), wherein the materials used in the casing are flame rated V0 or higher ([0155]) for the benefit of allowing the casing to pass all flame code requirements ([0155]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teaching of Mittleman with the detection device of the above combination because that would have enabled the device to allow the casing to pass all flame code requirements.

8.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rattman in view of Tran (US 2012/0086345 A1).
	Regarding claim 29, Rattman does not disclose that the third component is removably coupled to the second component via a snap fit connection.
	Tran, addressing the same problem of how to make a connection, teaches that LED’s are mounted to a circuit board by a snap-fit connection for the benefit of simplifying and expediting the assembly of the device by eliminating the need for soldering.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tran with the device of Rattman because that would have simplified and expedited the assembly of the device by eliminating the need for soldering.
	Regarding claim 30, the above combination a snap-fit connection, and a snap-fit connection comprises that the third component includes at least one tab receivable within an opening formed in the second component.


Allowable Subject Matter
9.	Claim 1 is allowed.
Claims 2-9 and 11-13 are allowed because claims 2-9 and 11-13 depend from claim 1.

10.	Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if claim 26 were allowable because claim 27 depends from claim 26.
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if claim 26 were allowable because claim 28 depends from claim 26.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689